Title: To James Madison from John F. Price, 18 September 1809
From: Price, John F.
To: Madison, James


Sir
Richmond 18 September 1809
The Washington & Jefferson Artillery under my command have unanimously resolved to march at a moments warning when and wherever the exigences of our country may require the assistance of military aid; we had fondly flattered ourselves that from the arrangements made by Mr Erskin with our Secy. of state, we should have enjoyed the blessings of peace; but the nonfullfillment of the stipulations entered into by the two government through their agents, on the part of Great Britain; has again placed us in a similar or worse situation than the one, from which those paceffic measures relieved us, and one which before so loudly called for military preparations. Without presuming to express an opinion of the Conduct of the British ministry on this occasion we feel it our duty to declare that in this state of affairs we deem it all important that military associations should pledge themselves to the government of their choice and evince their patriotism by proclaiming to the world their determination to support with “their live & fortunes” their Countrys rights. Under these impressions the Washington and Jefferson Artillery voluntarily make a tender of their services to government and fur⟨ther⟩ through me unanimously assure you of their hearty and decided approbation of the measures of your administration. With my good wishes for your health & happiness, I salute you
John F Price Capt of the Washington & Jefferson Artillery
 